***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     ULYSES ALVAREZ v. CITY OF MIDDLETOWN
                  (AC 41478)
                      Lavine, Elgo and Pellegrino, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant city for employ-
   ment discrimination pursuant to the Connecticut Fair Employment Prac-
   tices Act (§ 46a-51 et seq.) following his resignation from his employment
   after he was notified by the defendant that he was going to be discharged.
   The plaintiff, a Hispanic American citizen of Puerto Rican descent, who
   was employed as a probationary police officer by the defendant and
   was seeking a position as a police officer with the defendant’s police
   department, filed a two count complaint, alleging that the defendant,
   in discharging him, had discriminated against him on the basis of national
   origin and race. The defendant filed a motion for summary judgment
   and submitted uncontroverted documentary proof to substantiate its
   proffered legitimate, nondiscriminatory justification for deciding to dis-
   charge the plaintiff, namely, the plaintiff’s deficient performance
   throughout his field training and probationary period. The trial court
   granted the defendant’s motion for summary judgment and rendered
   judgment in favor of the defendant, from which the plaintiff appeal to
   this court. Held that the trial court properly rendered summary judgment
   in favor of the defendant, as the plaintiff failed to demonstrate the
   existence of a genuine issue of material fact as to whether the defendant’s
   nondiscriminatory justification for his discharge was a pretext for unlaw-
   ful discrimination on the basis of national origin and race: although the
   plaintiff asserted that the defendant did not discipline other officers
   who had performed deficiently in the same manner that he had been
   disciplined, he did not produce any evidence to substantiate that asser-
   tion, and the defendant presented contrary evidence that it had dis-
   charged a Caucasian officer during his probationary period due to that
   officer’s failure to meet the police department’s expectations and to
   properly document reports in accordance with department require-
   ments; moreover, the plaintiff’s reliance on a certain question allegedly
   asked by M, the defendant’s chief of police, during the plaintiff’s preem-
   ployment interview as indicative of a discriminatory bias was unavailing,
   as M’s query contained no reference to the plaintiff’s race or national
   origin and could be asked of any potential employee, and because M,
   following the interview, made the final recommendation to hire the
   plaintiff and recommended that the defendant discharge the plaintiff
   less than sixteen months later, the same actor inference was implicated,
   which is based on the premise that if the person who discharges an
   employee is the same person that hired him, one cannot logically impute
   to that person an invidious intent to discriminate against the employee
   and strongly suggests that invidious discrimination is unlikely when the
   discharge occurred only a short time after the hiring; furthermore, the
   plaintiff’s assertion that an internal affairs report by G, a detective with
   the defendant’s police department, reflected a discriminatory bias that
   influenced M’s recommendation to discharge the plaintiff was also
   unavailing, as the plaintiff furnished no evidence that M had received
   G’s internal affairs report prior to making his recommendation to the
   defendant.
         Argued April 11—officially released September 10, 2019

                             Procedural History

   Action to recover damages for the defendant’s alleged
employment discrimination, and for other relief,
brought to the Superior Court in the judicial district
of Waterbury, where the court, Brazzel-Massaro, J.,
granted the defendant’s motion for summary judgment
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Affirmed.
  James V. Sabatini, for the appellant (plaintiff).
  Cindy M. Cieslak, with whom were Sarah L. Wilber
and, on the brief, Michael J. Rose, for the appellee
(defendant).
                          Opinion

   ELGO, J. In this employment discrimination action,
the plaintiff, Ulyses Alvarez, appeals from the summary
judgment rendered in favor of the defendant, the city
of Middletown. The dispositive issue is whether the
court properly determined that no genuine issue of
material fact existed as to whether the defendant’s non-
discriminatory justification for the plaintiff’s discharge
was merely a pretext for unlawful discrimination. We
affirm the judgment of the trial court.
   In its memorandum of decision, the court set forth
the following undisputed facts, as gleaned from the
pleadings, affidavits and other proof submitted. ‘‘The
plaintiff is a Hispanic American citizen of Puerto Rican
descent residing in Waterbury, and was employed as a
probationary police officer by the defendant. In October
of 2013, the plaintiff applied to the defendant for a
position as a police officer and went through the hiring
process, which included a background check and an
interview with the chief of police. The plaintiff alleges
that [when] Detective Thomas Ganley was performing
[his] background check, [Ganley] remarked that the
plaintiff was ‘too clean,’ in reference to the plaintiff
being a Puerto Rican from Waterbury. Nevertheless,
the plaintiff’s background check cleared and Ganley
recommended the plaintiff move forward in the hiring
process. . . . [T]he plaintiff [subsequently] was inter-
viewed by Police Chief William McKenna. During the
interview, the plaintiff claims that McKenna asked him
if the plaintiff had any ‘side bitches’ or ‘baby mama
drama’ he should know about. Even so, shortly there-
after the plaintiff received a conditional offer of employ-
ment on November 13, 2013, provided he undergo train-
ing at the Police Officer Standards and Training
Council (POST).
   ‘‘The plaintiff began attending POST on January 6,
2014. While there, the plaintiff was the only Hispanic
cadet out of six recruits, and he alleges that he was
subjected to racial slurs and derogatory language by
some of his fellow trainees. . . . [T]he plaintiff gradua-
ted from POST on June 14, 2014, and he subsequently
entered into the [defendant’s] field training program.
His supervising officer during this period made note of
several performance deficiencies, including a lack of
situational awareness, organizational issues, difficulty
writing reports and [responding to] various calls, and
the plaintiff initially failed his firearms training. His
schedule was adjusted in response. On November 12,
2014, the plaintiff was cleared to conduct patrol work
on his own.
  ‘‘On February 4, 2015, a female resident, Jane Doe,
came into the police headquarters and reported that
the plaintiff groped her and made her feel his genitals
through his pants while he was responding to a reported
domestic incident at her home. The plaintiff denied
these allegations, but was placed on administrative
leave on February 18, 2015, pending an internal affairs
investigation. Detective Ganley was assigned to com-
plete the investigation. During the course of his investi-
gation, Officer [Elliot] Arroyo, a colleague of the plain-
tiff, made a statement to Ganley that, on the day on
which the incident between the plaintiff and Jane Doe
was alleged to have taken place, the plaintiff had met
Arroyo for lunch and bragged to him that he had
received oral sex from one of the individuals involved
in the call he was on. The plaintiff denied making this
statement but does not dispute that Arroyo reported
such to Ganley.
   ‘‘While the investigation was ongoing, McKenna
ordered a performance evaluation on the plaintiff,
which showed he still demonstrated notable perfor-
mance deficiencies, including a failure to file written
reports. In light of these deficiencies on March 4, 2015,
McKenna sent a letter to the plaintiff informing him that
he would be facing probationary discharge on March
6, 2015. The plaintiff subsequently resigned on that same
date.’’1 (Footnote omitted.)
   The plaintiff filed a timely complaint with the Con-
necticut Commission on Human Rights and Opportuni-
ties, which issued a release of jurisdiction on October
30, 2015. The plaintiff then commenced the present
action in the Superior Court. His complaint contained
two counts, which alleged discrimination on the basis
of national origin and race, respectively, in contraven-
tion of the Connecticut Fair Employment Practices Act
(act), General Statutes § 46a-51 et seq. In its answer,
the defendant admitted that the plaintiff was employed
as a probationary police officer but denied the material
allegations of the complaint, including the plaintiff’s
allegations that he ‘‘performed [his] job at or above a
satisfactory level’’ and that ‘‘[a]ny and all excuses
offered . . . to explain [his] termination would be a
pretext to mask unlawful race [and] national origin
discrimination’’ on the part of the defendant.
   On August 18, 2017, the defendant filed a motion for
summary judgment, which was accompanied by numer-
ous exhibits. In response, the plaintiff filed an objection,
to which he attached several exhibits. The court heard
argument from the parties on January 8, 2018. In its
subsequent memorandum of decision, the court articu-
lated two distinct grounds for its decision to render
summary judgment in favor of the defendant. First, the
court concluded that no genuine issue of material fact
existed as to whether the allegedly adverse employment
action in question—the plaintiff’s discharge—occurred
under circumstances that give rise to an inference of
discrimination. Second, the court concluded that no
genuine issue of material fact existed as to whether the
legitimate, nondiscriminatory justification articulated
by the defendant for the plaintiff’s discharge was merely
a pretext for unlawful discrimination.
  On appeal, the plaintiff challenges the propriety of
both determinations. We agree with the trial court that
the plaintiff has not demonstrated the existence of a
genuine issue of material fact as to whether the defen-
dant’s nondiscriminatory justification for his discharge
was a pretext for unlawful discrimination. We therefore
do not consider the propriety of the alternative ground
for summary judgment articulated by the court.2
   As a preliminary matter, we note the well established
standard that governs our review of the trial court’s
decision to grant a motion for summary judgment.
‘‘Practice Book § 17-49 provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party. . . . [T]he moving party . . .
has the burden of showing the absence of any genuine
issue as to all the material facts . . . . When docu-
ments submitted in support of a motion for summary
judgment fail to establish that there is no genuine issue
of material fact, the nonmoving party has no obligation
to submit documents establishing the existence of such
an issue. . . . Once the moving party has met its bur-
den, however, the [nonmoving] party must present evi-
dence that demonstrates the existence of some disputed
factual issue. . . . Our review of the trial court’s deci-
sion to grant the defendant’s motion for summary judg-
ment is plenary.’’ (Citations omitted; internal quotation
marks omitted.) Lucenti v. Laviero, 327 Conn. 764, 772–
73, 176 A.3d 1 (2018). ‘‘The test is whether the party
moving for summary judgment would be entitled to a
directed verdict on the same facts.’’ (Internal quotation
marks omitted.) SS-II, LLC v. Bridge Street Associates,
293 Conn. 287, 294, 977 A.2d 189 (2009).
   The present action involves an alleged violation of
the act, which proscribes discriminatory employment
practices on, inter alia, the basis of national origin and
race. See General Statutes § 46a-60 (b). In his complaint,
the plaintiff does not allege that he was discharged from
his employment for both legitimate and illegitimate rea-
sons. Rather, he claims that ‘‘[a]ny and all excuses
offered by the defendant to explain the termination
[are] a pretext to mask unlawful race [and] national
origin discrimination . . . .’’ Accordingly, the analyti-
cal framework known as the ‘‘pretext/McDonnell Doug-
las-Burdine model’’; Levy v. Commission on Human
Rights & Opportunities, 236 Conn. 96, 105, 671 A.2d
349 (1996); applies in the present case. See Martinez
v. Premier Maintenance, Inc., 185 Conn. App. 425, 438,
197 A.3d 919 (2018).
  As our Supreme Court has explained, under the pre-
text/McDonnell Douglas-Burdine model, ‘‘the employee
must first make a prima facie case of discrimination.
The employer may then rebut the prima facie case by
stating a legitimate, nondiscriminatory justification for
the employment decision in question. The employee
then must demonstrate that the reason proffered by
the employer is merely a pretext and that the decision
actually was motivated by illegal discriminatory bias.’’
Craine v. Trinity College, 259 Conn. 625, 637, 791 A.2d
518 (2002).
   ‘‘Upon the defendant’s articulation of . . . a non-dis-
criminatory reason for the employment action, the pre-
sumption of discrimination arising with the establish-
ment of the prima facie case drops from the picture.’’
(Internal quotation marks omitted.) Perez-Dickson v.
Bridgeport, 304 Conn. 483, 515, 43 A.3d 69 (2012). ‘‘[T]o
defeat summary judgment . . . the plaintiff’s admissi-
ble evidence must show circumstances that would be
sufficient to permit a rational finder of fact to infer that
the defendant’s employment decision was more likely
than not based in whole or in part on discrimination
. . . .’’ (Internal quotation marks omitted.) Taing v.
CAMRAC, LLC, 189 Conn. App. 23, 28, 206 A.3d 194
(2019), citing Govori v. Goat Fifty, L.L.C., 519 Fed.
Appx. 732, 734 (2d Cir. 2013); cf. St. Mary’s Honor
Center v. Hicks, 509 U.S. 502, 515, 113 S. Ct. 2742, 125
L. Ed. 2d 407 (1993) (‘‘a reason cannot be proved to be
‘a pretext for discrimination’ unless it is shown both
that the reason was false, and that discrimination was
the real reason’’ [emphasis in original]).
  The legitimate, nondiscriminatory justification prof-
fered by the defendant was the plaintiff’s deficient per-
formance throughout his field training and probationary
period. In moving for summary judgment, the defendant
submitted uncontroverted documentary proof to sub-
stantiate that justification.
   Specifically, McKenna stated in his August 18, 2017
affidavit that the plaintiff exhibited ‘‘[s]everal perfor-
mance deficiencies’’ during his field training. In an
August 21, 2014 memorandum from Sergeant Michael
Lukanik, the plaintiff’s field training coordinator, to
Captain Patrick Howard, Lukanik stated in relevant
part: ‘‘I have been reviewing [the plaintiff’s] daily obser-
vation reports along with frequently checking in with
his field training officers since he has begun his field
training with the Middletown Police Department
[(department)]. [The plaintiff] has already begun to
have some difficulties with basic situational awareness
in non-stress conditions. It seems at this point that he
is not progressing at the field training program pace.’’
In a similar memorandum dated September 7, 2014,
Lukanik noted that the plaintiff ‘‘still needs to work on
some organizational issues.’’ In his subsequent October
3, 2014 memorandum, Lukanik stated that although the
plaintiff was ‘‘due to start’’ the next phase of his field
training, he ‘‘is not quite ready to [do so] at this time.’’
Lukanik further indicated that he had met with the
plaintiff and informed him ‘‘that at this point we needed
to see a little more consistency. We spoke in detail
that he needs to work on his organizational skills, and
remembering the small details in terms of questioning
persons on all types of calls and obtaining even the
simple information such as telephone numbers. [The
plaintiff] agreed and assured me that he would work
hard to get better in those areas.’’ As a result, the current
phase of the plaintiff’s field training was extended for
an additional two weeks.
   The plaintiff’s performance issues during his field
training also were documented in Lukanik’s October
21, 2014 memorandum, in which he stated that although
the plaintiff was ‘‘due to begin Phase IV (Shadow) in
one week,’’ the plaintiff ‘‘is still not ready at this point.’’
Lukanik, along with Captain Howard and the plaintiff’s
field training officer, met with the plaintiff and informed
him that ‘‘he has not shown that he is ready for Phase
IV consistently. In speaking with his field training offi-
cers and reviewing his daily observation reports it is
clear that there are some calls he handles on his own
at [the] level of ability consistent with where he should
be. There are other calls that he appears to almost
revert back to early on in the training process, forgetting
simple details and tasks that are crucial to our daily
function as police officers. We discussed the inconsis-
tencies at great length with [the plaintiff] in this meet-
ing.’’ At that meeting, Lukanik informed the plaintiff
‘‘that he would be extended for another block of time.’’
Lukanik concluded his memorandum as follows: ‘‘At
this point in [the plaintiff’s] field training he has been
exposed to several different field training officers on
all three shifts. He has now been extended on field
training a total of five weeks. I explained to him that
we need him to really focus and buckle down at this
point in his training. I explained to him that he needs
to consistently be at a level capable of performing the
duties of a police officer.’’
    In an affidavit submitted in connection with the
defendant’s motion for summary judgment, McKenna
averred that although the plaintiff completed his field
training in November, 2014, his ‘‘deficiencies contin-
ued’’ following the commencement of his probationary
period.3 Those deficiencies are detailed in Lukanik’s
February 23, 2015 memorandum regarding the plain-
tiff’s ‘‘ability to do the job functions of a police officer.’’
In that memorandum, Lukanik noted that the plaintiff
‘‘initially failed his firearms qualification so the schedule
needed to be adjusted several times throughout [his]
training.’’ Lukanik also noted that the field training pro-
gram administered by the department normally entails
‘‘480-500 hours’’ of training. Nevertheless, the plaintiff
ultimately required ‘‘a total of 624 hours of field train-
ing’’ due to multiple extensions deemed necessary by
his supervisors.
    In his memorandum, Lukanik also explained that
‘‘[t]he one year probation upon completion of field train-
ing is to monitor [officers to ensure that they are] capa-
ble of performing all of the requirements of the job.’’
Lukanik stated that he had reviewed ‘‘all of the calls
for service that [the plaintiff] has been sent to as a
primary responding officer’’ since his completion of
field training and ‘‘found [fourteen] calls that [the plain-
tiff] did not write reports on that clearly should have
been written on as per our department policy.’’ Lukanik
also detailed two cases ‘‘that easily could have been
handled with very little investigative work’’ on the plain-
tiff’s part, as well as an automobile accident in which
the plaintiff submitted an unsatisfactory report to his
supervisors.4 Those three cases, Lukanik stated, were
‘‘simple cases that officers in this department are sent
on routinely and should have easily been handled.’’
Lukanik continued: ‘‘Given the [number] of hours [the
plaintiff] received on field training and the amount of
exposure to different types of calls while on training,
he should easily be able to handle the calls that I have
detailed above. The same deficiencies are still continu-
ing that [the plaintiff] had while on field training. . . .
[H]e does not consistently [handle calls in the proper
manner] and he should be able to at this point. Forget-
ting basic information and choosing to not write reports
that he clearly should creates a substantial risk of liabil-
ity to the [department] and the [defendant]. Based on
my training and experience as a field training officer,
field training coordinator, and first line supervisor I do
not believe that [the plaintiff] will progress past his
current abilities. . . . [The plaintiff] has been exposed
to many different types of calls and is still having issues
with basic functions that police officers do every day.’’
   McKenna articulated similar concerns in his March
3, 2015 letter to Mayor Dan Drew, which the plaintiff
attached to his objection to the motion for summary
judgment. In that correspondence, McKenna noted that
‘‘performance issues’’ were reported ‘‘on several occa-
sions with regard to [the plaintiff’s] performance, or
lack of performance. During the course of a recent
civilian complaint . . . it was revealed that he was
unable, and/or unwilling, to handle basic functions of
a police officer which shall be performed on a daily
basis. We feel that [the plaintiff’s] productivity has not
met the department’s expectations of a probationary
employee and feel that he will not progress. The defi-
ciencies have been documented and attempts were
made to have him correct the issues, yet issues
remained present.’’ McKenna thus recommended that
the plaintiff be discharged from his employment with
the defendant.
  As the trial court noted in its memorandum of deci-
sion, the plaintiff does not dispute that the aforemen-
tioned performance deficiencies existed. In his appel-
late brief, the plaintiff alleges that he was ‘‘not alone
in his performance issues’’ and that the defendant ‘‘did
not discipline other officers for the same issues.’’
(Emphasis added.) He nonetheless has produced no
evidence to substantiate that assertion. To the contrary,
the defendant presented evidence that the defendant,
on the recommendation of McKenna, had discharged a
Caucasian officer during his probationary period due
to that officer’s failure to meet department expectations
and failure to properly document reports in accordance
with department requirements.
    The plaintiff also points to a statement allegedly
uttered by McKenna during his preemployment inter-
view as indicative of a discriminatory bias. In his deposi-
tion testimony, the plaintiff alleged that McKenna
‘‘asked me if I had any side bitches or side girls or
baby mama drama in Waterbury that he had to concern
himself with because he didn’t want that type of issues
in the police department.’’5 As the trial court noted,
although tasteless, that query contains no reference to
the plaintiff’s race or national origin, and could be asked
of any potential employee. In addition, the defendant
presented uncontroverted evidence that, following that
interview, McKenna ‘‘made the final recommendation’’
to hire the plaintiff. McKenna nonetheless recom-
mended that the defendant discharge the plaintiff less
than sixteen months later. In such circumstances, the
same actor inference is implicated. ‘‘The premise under-
lying this inference is that if the person who fires an
employee is the same person that hired him, one cannot
logically impute to that person an invidious intent to
discriminate against the employee.’’ Carlton v. Mystic
Transportation, Inc., 202 F.3d 129, 132 (2d Cir. 2000).
As the United States Court of Appeals for the Second
Circuit has observed, the same actor inference ‘‘strongly
suggest[s] that invidious discrimination was unlikely,’’
particularly when ‘‘the firing has occurred only a short
time after the hiring.’’ Grady v. Affiliated Central, Inc.,
130 F.3d 553, 560 (2d Cir. 1997); see also Lowe v. J.B.
Hunt Transport, Inc., 963 F.2d 173, 175 (8th Cir. 1992)
(‘‘[i]t is simply incredible’’ that officials who hired plain-
tiff ‘‘suddenly developed an aversion’’ to his protected
class ‘‘less than two years later’’). In the present case,
McKenna’s recommendation came less than three
months after the commencement of the plaintiff’s pro-
bationary period, less than nine months after the com-
mencement of his field training with the department,
and less than sixteen months after the defendant first
extended an offer of employment to him.
  Also unavailing is the plaintiff’s assertion that Gan-
ley’s internal affairs report reflected a discriminatory
bias that influenced McKenna’s recommendation to dis-
charge the plaintiff.6 The record before us is bereft of
any evidence so indicating. Nothing in the affidavits,
deposition transcripts, and other documents submitted
suggest that Ganley discussed his internal affairs inves-
tigation with McKenna prior to McKenna’s March 3,
2015 recommendation. Furthermore, in his March 3,
2015 letter to Mayor Drew, McKenna detailed the perfor-
mance issues that led him to recommend the plaintiff’s
discharge. Most significantly, McKenna at that time
stated: ‘‘The pending internal affairs investigation may
add additional reasons to support my reasons to recom-
mend discharge.’’ (Emphasis added.) For that reason,
the trial court properly concluded that Ganley’s internal
affairs investigation ‘‘is ultimately irrelevant’’ because
the plaintiff furnished no evidence that McKenna had
received Ganley’s report prior to making his recommen-
dation to the defendant.
   We have reviewed the pleadings, the defendant’s
motion for summary judgment, the plaintiff’s objection
thereto, and the exhibits submitted by the parties. On
the record before us, no reasonable trier of fact could
conclude that the defendant’s nondiscriminatory justifi-
cation for the plaintiff’s discharge was merely a pretext
for unlawful discrimination on the basis of race or
national origin. As this court has observed, ‘‘to defeat
summary judgment . . . the plaintiff’s admissible evi-
dence must show circumstances that would be suffi-
cient to permit a rational finder of fact to infer that the
defendant’s employment decision was more likely than
not based in whole or in part on discrimination . . . .’’
(Internal quotation marks omitted.) Taing v. CAMRAC,
LLC, supra, 189 Conn. App. 28. Because the plaintiff
has not presented such evidence, we conclude that the
court properly rendered summary judgment in favor of
the defendant.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In his letter to the plaintiff, McKenna stated in relevant part: ‘‘This letter
is notice that you will be facing probationary discharge from your position
as Police Officer from [the defendant] due to various observations during the
course of your [field training] and probationary period. There are reported
violations of policies, procedures and the Middletown Police Department’s
Rules and Regulations.’’
   On March 6, 2016, the plaintiff submitted his written resignation to the
defendant, in which he stated: ‘‘I, Officer Ulyses R. Avarez, resign my position
at the Middletown Police Department due to personal reasons.’’ In his subse-
quent deposition testimony, which the plaintiff appended as an exhibit to
his objection to the defendant’s motion for summary judgment, the plaintiff
stated: ‘‘I chose to write a letter of resignation because I was informed by
Detective Puorro that he had confirmed with the chief that it was okay,
that I could resign and retain my certification so I [could] find police work
in other departments.’’
   2
     Because ‘‘[s]ummary judgment is appropriate where no genuine issue
of material fact exists, and the defendant is entitled to judgment as a matter
of law, with respect to any one element that the plaintiff is required to prove
in order to prevail at trial’’; Tyler v. Tyler, 151 Conn. App. 98, 105, 93 A.3d
1179 (2014); accord Perille v. Raybestos-Manhattan-Europe, Inc., 196 Conn.
529, 543, 494 A.2d 555 (1985) (‘‘[a] defendant’s motion for summary judgment
is properly granted if it raises at least one legally sufficient defense that
would bar the plaintiff’s claim and involves no triable issue of fact’’); an
appellate court need not address every basis articulated by a trial court in
rendering summary judgment. See, e.g., James v. Valley-Shore Y.M.C.A, Inc.,
125 Conn. App. 174, 176 n.1, 6 A.3d 1199 (2010) (‘‘[i]n light of our conclusion
that summary judgment was appropriate on that ground, we do not address
the court’s alternate basis for rendering summary judgment or the plaintiff’s
challenge thereto’’), cert. denied, 300 Conn. 916, 13 A.3d 1103 (2011), citing
Valentine v. LaBow, 95 Conn. App. 436, 448 n.11, 897 A.2d 624 (‘‘[b]ecause we
conclude that the court correctly determined that the defendant’s fraudulent
conveyance claim was barred by the three year statute of limitations con-
tained in General Statutes § 52-577, we need not address the defendant’s
claims with respect to the court’s alternate grounds for granting the motion
for summary judgment’’), cert. denied, 280 Conn. 933, 909 A.2d 963 (2006).
   On our review of the record before us, we agree with the trial court that
the plaintiff has not demonstrated the existence of a genuine issue of material
fact as to whether the defendant’s nondiscriminatory justification for his
discharge was merely a pretext for unlawful discrimination. For that reason,
we need not pass on the question of whether the plaintiff’s discharge
occurred under circumstances that give rise to an inference of discrimina-
tion. Even if we assume that such an inference is warranted in the present
case, the plaintiff cannot prevail in light of our conclusion with respect to
the nondiscriminatory justification proffered by the defendant.
   3
     In his deposition testimony, McKenna explained that, after finishing
POST training, new officers participate in the department’s field training
program, which consists of four phases. When an officer completes the field
training program, the officer becomes a probationary police officer. The
officer’s probationary period lasts for one year from the date that field
training was completed.
   4
     As Lukanik stated, after the plaintiff submitted his written report on the
automobile accident, ‘‘Sergeant D. Smith sent the report back several times
to [the plaintiff] asking for him to do more work. [The plaintiff] sent it back
with minor corrections that did not conclude the report to a satisfactory
level. I requested [that Smith] send me the report so I could look at the
issue. [The plaintiff] cleared the report stating that there were conflicting
reports from both operators and he was unable to determine who caused
the accident. He did not include anything in writing about where the vehicles
were or any other investigative tools to help determine who caused the
accident. He was told by [Smith] to add more information to support his
findings and [the plaintiff] failed to be able to do so. Upon taking over the
case, I received photographs that were taken of the accident by one of the
persons involved. The photo is at the time of the accident and shows the
position of both vehicles. It is clear in the picture that one vehicle cut a
left turn too sharply into the oncoming traffic lane. It is also clear that the
other vehicle clearly had both driver side tires over the double yellow line.
[The plaintiff] should have clearly observed both violations and issued each
operator the appropriate ticket, written warning, etc.’’
   5
     The plaintiff does not allege that McKenna made any additional state-
ments implicating either his national origin or his race subsequent to that
preemployment interview.
   6
     It is undisputed that, in 2013, Ganley recommended that the plaintiff
move forward in the hiring process following the completion of a back-
ground check.